     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARGARET BRANICK-ABILLA
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105-1545
 6          Telephone: (415) 977-8929
 7
            Facsimile: (415) 744-0134
            E-mail: Margaret.Branick-Abilla@ssa.gov
 8
     Attorneys for Defendant
 9

10                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
11                                     FRESNO DIVISION
12
     ESMERALDA BERENISIA MADRIGAL,                 )   Case No. 1:18-cv-01129-SKO
13
                                                   )
14                 Plaintiff,                      )   STIPULATION AND ORDER FOR THE
                                                   )   AWARD AND PAYMENT OF
15          vs.                                    )   ATTORNEY FEES PURSUANT TO THE
                                                   )   EQUAL ACCESS TO JUSTICE ACT, 28
16
     ANDREW SAUL,                                  )   U.S.C. § 2412(d)
17   Commissioner of Social Security,1             )
                                                   )   (Doc. 23)
18                 Defendant.                      )
                                                   )
19
                                                   )
20

21

22

23

24

25

26

27   1
      Andrew Saul is now the Commissioner of Social Security and is automatically substituted in this
28   action pursuant to Fed. R. Civ. P. 25(d). See also 42 U.S.C. § 405(g) (action survives regardless
     of any change in the person occupying the office of Commissioner of Social Security).


     Stipulation
     1:18-cv-01129-SKO
 1          IT IS HEREBY STIPULATED by and between the parties, through their undersigned
 2   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees in the amount
 3   of EIGHT THOUSAND, FIVE HUNDRED DOLLARS AND ZERO CENTS ($8,500.00) under
 4   the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents
 5   compensation for all legal services rendered on behalf of Plaintiff by counsel in connection with
 6   this civil action, in accordance with 28 U.S.C. §§ 1920, 2412(d).
 7          After the Court issues an order for EAJA fees to Plaintiff, the government will consider the
 8   matter of Plaintiff’s assignment of EAJA fees to counsel Jonathan O. Pena. Pursuant to Astrue v.
 9   Ratliff, 560 U.S. 586, 598 (2010), the ability to honor the assignment will depend on whether the
10   fees are subject to any offset allowed under the United States Department of the Treasury’s Offset
11   Program. After the order for EAJA fees is entered, the government will determine whether they
12   are subject to any offset.
13          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines
14   that Plaintiff does not owe a federal debt, then the government shall cause the payment of fees to
15   be made directly to Jonathan O. Pena, pursuant to the assignment executed by Plaintiff. Any
16   payments made shall be delivered to counsel Jonathan O. Pena.
17          This stipulation constitutes a compromise settlement of Plaintiff’s request for EAJA
18   attorney fees, and does not constitute an admission of liability on the part of Defendant under the
19   EAJA or otherwise. Payment of the agreed amount shall constitute a complete release from, and
20   bar to, any and all claims that Plaintiff and/or counsel Jonathan O. Pena, including Pena &
21   Bromberg, PLC, may have relating to EAJA attorney fees in connection with this action.
22   ///
23   ///
24   ///
25   ///
26   ///
27

28




     Stipulation
     1:18-cv-01129-SKO
 1            This award is without prejudice to the rights of counsel to seek Social Security Act
 2   attorney fees under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
 3
                                            Respectfully submitted,
 4
     Dated: March 3, 2020                   PENA & BROMBERG, PLC
 5

 6
                                        By: /s/ Jonathan O. Pena*
 7                                          JONATHAN O. PENA
                                            Attorneys for Plaintiff
 8                                          [*As authorized by e-mail on Mar. 3, 2020]
 9

10   Dated: March 4, 2020                   McGREGOR W. SCOTT
                                            United States Attorney
11                                          DEBORAH LEE STACHEL
                                            Regional Chief Counsel, Region IX
12
                                            Social Security Administration
13

14                                      By: /s/ Margaret Branick-Abilla
15
                                           MARGARET BRANICK-ABILLA
                                           Special Assistant United States Attorney
16                                         Attorneys for Defendant
17

18
                                                ORDER
19

20            Based upon the parties’ above “Stipulation for the Award and Payment of Attorney Fees

21   Under the Equal Access to Justice Act, 28 U.S.C. §2412(d)” (the “Stipulation”) (Doc. 23), IT IS
22   ORDERED that attorney’s fees in the amount of EIGHT THOUSAND, FIVE HUNDRED
23
     DOLLARS AND ZERO CENTS ($8,500.00) as authorized under the Equal Access to Justice Act
24
     (EAJA), 28 U.S.C. § 2412(d), be awarded subject to the terms of the Stipulation.
25

26
     IT IS SO ORDERED.
27

28   Dated:     March 4, 2020                                      /s/   Sheila K. Oberto            .


     Stipulation
     1:18-cv-01129-SKO
                         UNITED STATES MAGISTRATE JUDGE
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Stipulation
     1:18-cv-01129-SKO
